Citation Nr: 1513054	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  06-25 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for post-operative residuals of acromioplasty of the right (dominant) shoulder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active duty service from June 1972 to May 1975.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the RO in Philadelphia Pennsylvania.

In November 2009, the Board denied the increased rating claim, but did not adjudicate the TDIU issue.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In a single judge decision dated in July 2011, the Veterans Court vacated the Board's November 2009 decision and remanded the appeal back to the Board for consideration of an extraschedular rating for the right shoulder and an extraschedular TDIU.

In April 2012, the Board remanded these issues to the RO for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  The details of the development conducted are addressed in detail below.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  For the entire period of this appeal, the Veteran's right shoulder disability has been manifested by painful motion, which after the first excursion of flexion and abduction approximates unfavorable ankylosis.  

2.  The Veteran's service-connected disabilities (right shoulder rated at 50 percent, tinnitus rated at 10 percent, hearing loss rated at 0 percent, combined rating of 60 percent) have rendered him unable to follow a substantially gainful occupation notwithstanding that the schedular criteria for TDIU are not met.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent for post-operative residuals of acromioplasty of the right shoulder have been met; the criteria for a rating in excess of 50 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200, 5201 (2014).

2.  The criteria for TDIU on an extraschedular basis are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a disability rating in excess of 40 percent for his service-connected post-operative residuals of acromioplasty of the right shoulder.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the Veterans Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  However, consistent with the holding of the Veterans Court in Spurgeon v. Brown, 10 Vet. App. 194 (1997), these provisions do not require the assignment of a separate rating for pain alone.  

In an October 1992 rating decision, the RO granted service connection for what was characterized as bursitis of the right shoulder resulting from a fractured clavicle in service in 1972.  An initial rating of 0 percent was assigned under Diagnostic Code 5019 (bursitis), effective June 25, 1992.  In an October 1995 rating decision, the disability rating was increased to 10 percent under Diagnostic Code 5019, effective September 23, 1995.  

In a November 1995 rating decision, a temporary total rating was assigned following surgery, from September 21, 1995 to January 1, 1996, subsequently extended to July 1, 1996, and then to October 1, 1996.  In a March 1997 rating decision, the disability rating was increased to 30 percent from April 11, 1995 to September 21, 1995, and after expiration of the temporary total rating on October 1, 1996.  In an August 1998 rating decision, the disability rating was increased to 40 percent, effective February 27, 1998.  The current appeal arises from a claim received at the RO on August 8, 2005.  

The diseases under diagnostic codes 5013 through 5024 are rated on limitation of motion of affected parts.  Limitation of motion of the shoulder is rated under Diagnostic Code 5201.

Under Diagnostic Code 5201, a 20 percent rating is available for limitation of motion of the major arm at shoulder level; a 30 percent rating is available for limitation of motion of the major arm midway between side and shoulder level; and a 40 percent rating is available (and currently assigned) for limitation of motion of the major arm to 25 degrees from the side.  The Veteran is currently in receipt of the maximum allowable rating under Diagnostic Code 5201.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Under Diagnostic Code 5200, ankylosis of the scapulohumeral articulation warrants a 50 percent rating (major arm) if unfavorable, such that abduction is limited to 25 degrees from the side.  A 40 percent rating is warranted if intermediate, between favorable and unfavorable ankylosis.  A 30 percent rating is warranted if favorable, such that abduction is possible to 60 degrees, reaching the mouth and head.  

The report of a VA examination in September 2005 reveals that the Veteran worked in construction until 1995 when the pain in his shoulder resulted in his inability to perform the job and he was laid off.  The Veteran complained of constant pain which was treated in part with morphine.  Symptoms flares occurred 2 times per day.  The examiner noted mild atrophy of the right deltoid.  Forward flexion was measured to 70 degrees.  Abduction was also to 70 degrees.  After repetition, there was an additional 15 degree loss of motion.  

The report of a VA examination in August 2007 reveals range of flexion from 0 degrees to 30 degrees against gravity, with onset of pain at 30 degrees.  Against strong resistance the range decreased to 10 degrees with onset of pain at 10 degrees.  Abduction was measured to 25 degrees against gravity, with onset of pain at 25 degrees, and 10 degrees against strong resistance, with onset of pain at 10 degrees.  The Veteran was unable to perform external rotation and internal rotation of the shoulder due to intense pain. 

The report of VA examination in October 2008 reveals flexion measured to 27 degrees and passive range of motion to 30 degrees.  There was no additional limitation of motion.  Arthritis with muscle weakness and atrophy were diagnosed.  

On VA examination in November 2013, the Veteran reported no symptoms flares impacting the function of the shoulder.  Right shoulder flexion was measure to 75 degrees with onset of pain at 75 degrees.  Right shoulder abduction was measured to 70 degrees with onset of pain at 70 degrees.  After the initial excursion, repetition could not be attempted due to pain.  Functional loss consisted of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement.  Muscle strength was rate at 4 out of 5 on abduction and forward flexion.  There was no ankylosis.  The Veteran was unable to perform specific tests for rotator cuff conditions due to pain.  

While the Veteran has demonstrated range of motion of the right shoulder on flexion and abduction, in light of the inability of the Veteran to attempt repetitive motion in November 2013, thus rendering range of motion at 0 degrees after the first excursion, and in light of his inability to perform internal and external rotation of the shoulder on prior examinations, the Board finds that the right shoulder disability most closely approximates unfavorable ankylosis, and a 50 percent rating is warranted.  Unfavorable ankylosis is defined as occurring when abduction is limited to 25 degrees from the side.  The 50 percent rating for ankylosis is the highest rating available for the shoulder without a showing of loss of the head of the humerus (flail shoulder), nonunion of the joint (false flail joint), or loss of use of the extremity.  None of these is demonstrated, approximated, or alleged. 

The Board acknowledges that the Veteran has been diagnosed with arthritis affecting the right shoulder.  Therefore, the disability could also be rated under diagnostic codes 5003 and 5010.  However, these codes essentially rate on the basis of limitation of motion, as already discussed above.  Diagnostic Code 5003 also allows a 10 percent rating in the presence of arthritis where limitation of motion is not otherwise compensable; however, in this case, limitation of motion is compensable.  In other words, a noncompensable disability under Diagnostic Code 5201 is a prerequisite for compensation under the second or third parts of Diagnostic Code 5003: only when arthritic pain does not cause limitation of motion, or causes a limitation of motion that does not rise to a compensable level, will a 10 percent rating under Diagnostic Code 5003 be appropriate.  Accordingly, application of Diagnostic Code 5003 does not permit a higher or separate rating.

For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 50 percent for the right shoulder disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Rating

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  Here, the question of referral is not at issue, as the claim was referred to the Director of the Compensation and Pension Service (C&P Director) in September 2014.  The C&P Director found that an extraschedular rating was not warranted for the right shoulder disability as the Veteran's shoulder disability is not so exceptional or unusual as to render the use of the rating schedule standards impractical.  The Board will also address this question.

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran's service-connected right shoulder disability is manifested by signs and symptoms such as pain, stiffness, fatigability, and lack of endurance, which impairs his ability to flex and abduct his right arm, or to externally or internally rotate the right arm.  These signs and symptoms, and their resulting impairment, are fully contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the shoulder provide disability ratings on the basis of limitation of motion, including ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201 (providing ratings on the basis of limitation of shoulder motion and ankylosis).  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture, which is manifested by painful limited motion of the right shoulder, which is the functional equivalent of ankylosis, with resulting impairment in the ability to raise his arm, perform overhead work, and impairment in fine motor skills (November 2013 VA examination).  The Board will address the effect of pain medications on employment with respect to the TDIU claim below.  Consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that an extraschedular rating for the right shoulder disability is not warranted.  

Extraschedular Consideration-TDIU 

The Veteran contends, in essence, that he is unable to secure and maintain substantially gainful employment due to service-connected disabilities, and that therefore, a TDIU is warranted.

A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran has a high-school education.  The Veteran's work history includes work as a ceiling mechanic, an over-the-road truck driver, a construction worker, and a picture framer.  

The Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, are: postoperative acromioplasty of the right shoulder, rated at 50 percent, tinnitus rated at 10 percent, and bilateral hearing loss rated at 0 percent.  The total disability rating is 60 percent.  

Since he does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.  However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities render the Veteran unable to secure and follow substantially gainful employment.  Although the Board may not assign an extraschedular rating in the first instance, it may assign one on appeal of a determination by the C&P Director.  

Here, the case was forwarded to the C&P Director in response to the Board's remand.  In September 2014, the Director concluded that a TDIU on an extraschedular basis is not warranted.  The C&P Director found that the Veteran's service-connected disabilities would not preclude gainful employment in all settings, such as a sedentary one.  

After a review of all of the evidence, the Board concludes that a TDIU is warranted on an extraschedular basis notwithstanding that the schedular criteria are not met.  

It is not disputed that the Veteran is actually unemployable.  The Veteran is currently residing in a skilled nursing facility and is in receipt of disability benefits from SSA.  However, this is primarily due to an organic mental disorder and secondary affective disorder.  These are not service-connected disorders.  A VA examiner in February 2014 found that the right shoulder disability did not render the Veteran unable to procure or sustain substantially gainful employment.  According to the examiner, the records outline multiple nonservice-connected disabilities that have rendered the Veteran unable to work.  

The Board is unpersuaded by the C&P Director's finding and by the February 2014 opinion.  Both would require the Board to shift the burden of establishing unemployability due to service-connected factors onto the Veteran.  The fact that the Veteran has other nonservice-connected disabilities which may contribute to unemployability is not sufficient evidence to find against the claim (see Mittleider v. West, 11 Vet. App. 181, 182 (1998)).  The theoretical ability of the Veteran to perform some unidentified sedentary occupation also is insufficient to find against the claim.  The TDIU criteria include a subjective standard.  VAOPGCPREC 75-91.  The mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  Here, the Veteran's education and training have not realistically prepared him for many productive sedentary occupations.  

Moreover, what was not discussed by either the C&P Director or in the February 2014 opinion is the necessity for regular narcotic pain medication by the Veteran to treat his service-connected right shoulder disability and the effect of this medication on employment.  In an April 10, 2014 addendum opinion, a VA clinician opined that the Veteran is "unemployable as long as he remains on narcotic pain medications, i.e. morphine."  As noted by the clinician, the side effects of this medication include depression, memory deficits, and an inability to concentrate or drive an automobile.

A review of the clinical record supports the conclusion that the Veteran has been on long-term morphine, and that this is primarily to treat his service-connected right shoulder.  The September 2005 VA examiner noted that the Veteran was taking 60mg of morphine per day to treat his shoulder.  By the time of the August 2007 and August 2008 examinations, the Veteran was taking 90mg twice per day to treat his right shoulder.  The side effects of this medication were noted to include memory loss, lightheadedness, and nausea.  

The Veterans Court has held that, in adjudicating a TDIU claim, there must be an assessment of the side effects of the medications taken for a service-connected disability.  See Mingo v. Derwinski, 2 Vet. App. 51 (1992).

While the Veteran has nonservice-connected physical disabilities, the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider, 11 Vet. App. at 182.  Here, the medical evidence makes no such differentiation.  Accordingly, the Veteran's narcotic use is deemed to be a result of service-connected disability.  

The Board finds the April 2014 opinion to be persuasive on the question of employability.  The finding of the C&P Director and the February 2014 opinion do not address the significant impairment resulting from long-term narcotic medications, and this renders them of lesser probative weight.  

Accordingly, the Board finds that the evidence in favor of the assignment of a TDIU rating on an extraschedular basis has attained relative equipoise with the evidence against such assignment.  With resolution of all reasonable doubt in favor of the claim, the Board finds that a TDIU rating is warranted. 

Duties to Notify and Assist

As the Board is granting TDIU, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Regarding the increased rating claim, the Veteran does not assert that there has been any deficiency in the notice provided to him in August 2005 and September 2008 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, records from the Social Security Administration (SSA), VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the claim, as well as a medical opinion.  The Veteran has made no specific allegations as to the inadequacy of the opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

Neither the Veteran nor his or representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

This case involves a remand for additional development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by requesting the identity and addresses of the skilled nursing facility and current attending physician, as well as signed authorization to obtain copies of records of pertinent medical care.  In August 2013, the RO sent an authorization form (VA Form 21-4142) to the Veteran requesting this information, and asking him to agree to report for VA examination.  The form was not returned.  The RO sent another letter in September 2013 reminding the Veteran of the authorization needed to obtain his records, and again asking him to agree to report for VA examination.  The Veteran responded with a VA Form 21-4138 on which he agreed to report for a VA examination and provided his current address.  However, the Veteran did not provide the authorization to obtain his records from the skilled nursing facility.  

The Veterans Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a Veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In light of the repeated requests for the Veteran's authorization and assistance in obtaining the necessary records, the Board finds that there was substantial compliance with the Board's remand instructions and additional development action is not necessary.  

The RO also requested and obtained records of VA outpatient and inpatient care since November 2006.  This satisfied the second remand instruction.  

The RO requested VA vocational rehabilitation program files in August 2013, and received a response that the files had been destroyed on February 6, 1999.  This complied with the third remand instruction.  

The RO scheduled a VA examination in November 2013.  The examiner addressed the questions asked in the fourth remand instruction.  The RO also referred the case to the C&P Director for an extraschedular TDIU decision.  This satisfied the fifth remand instruction.  The claims were then readjudicated in satisfaction of the sixth and final remand instruction.  

Accordingly, the Board finds that there has been substantial compliance with its April 2012 remand instructions and that no further remand for corrective action is necessary.  




ORDER

A disability rating in excess of 50 percent, but not higher, for post-operative residuals of acromioplasty of the right (dominant) shoulder is granted. 

A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis is granted.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


